Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 1 of 30




     EXHIBIT C




                                                                  Exhibit C
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 2 of 30

                 2019-87572 / Court: 151




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 3 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 4 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 5 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 6 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 7 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 8 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 9 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 10 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 11 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 12 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 13 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 14 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 15 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 16 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 17 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 18 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 19 of 30

                 2019-87572 / Court: 151




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 20 of 30

                 2019-87572 / Court: 151




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 21 of 30

                 2019-87572 / Court: 151




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 22 of 30

                 2019-87572 / Court: 151




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 23 of 30            12/20/2019 3:58 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 39442813
                                                                                    By: Kimberly Garza
                                                                           Filed: 12/20/2019 3:58 PM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 24 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
     Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 25 of 30                               12/30/2019 8:21 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 39540150
                                                                                                               By: Lisa Thomas
                                                                                                   Filed: 12/30/2019 8:21 AM

                                                    CAUSE NO. 2019-87572

   JUAN AND SHELLY NUNEZ,                                        IN THE DISTRICT COURT

        Plaintiffs,

   V.                                                            151ST JUDICIAL DISTRICT




                                                                                       k
                                                                                    ler
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY




                                                                                 tC
   AND MARTIN JACKIE RAY, JR.,                                    HARRIS COUNTY, TEXAS




                                                                             ric
        Defendant.




                                                                          ist
                                                                       sD
        DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                    es
TO THE HONORABLE JUDGE OF SAID COURT:



                                                                  rg
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                                                Bu
Defendants in the above styled and numbered cause of action, and in response to the complaints
                                                               n
                                                           ily

filed against them, would respectfully show unto this Honorable Court and Jury as follows:
                                                           ar
                                                          M




                                                 I. GENERAL DENIAL
                                                     of




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                                 e
                                           ffic




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                       O




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                                   y
                                op




Constitution and laws of the State of Texas.
                           C




                                                 II. SPECIFIC DENIALS
                       ial
                   fic




          In addition to any Notice required by the applicable insurance policy, Defendant denies
            of




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
          Un




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

Plaintiff’s failure to provide the required notice under §542A.003 prior to the filing of this action

constitutes a breach of that statute. Because Plaintiff’s failed to give the notice required by



 Nunez, et al. vs. Allstate, et al.                                                               Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0545261273.1
     Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 26 of 30



§542A.003(b)(2) before filing this action, Plaintiffs are not entitled to recover attorneys’ fees

incurred after the date this defense was pled.

          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded




                                                                                     k
                                                                                  ler
by the applicable insurance policy.




                                                                               tC
          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under




                                                                           ric
applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the




                                                                        ist
                                                                     sD
Texas Civil Practice and Remedies Code.




                                                                    es
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become



                                                                 rg
available or apparent during the course of discovery and thus reserves its right to amend this answer.
                                                                Bu
                                        III. REQUEST FOR DISCLOSURE
                                                               n
                                                           ily

          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose
                                                           ar
                                                          M




within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                     of




through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                 e
                                           ffic




Defendant further requests disclosure of any and all documents, electronic information, and
                                       O




tangible items that you have in your possession, custody or control and which may be used to
                                   y
                                op




support your claims or defenses.
                           C




                                                   IV. JURY DEMAND
                       ial
                   fic




          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil
            of




Procedure and tenders the jury fee.
          Un




                            V. DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.



 Nunez, et al. vs. Allstate, et al.                                                              Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0545261273.1
     Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 27 of 30



21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.

                                                          VI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE VEHICLE AND




                                                                                          k
                                                                                       ler
PROPERTY INSURANCE COMPANY, prays that the Plaintiff recover nothing of and from the




                                                                                    tC
Defendants by reason of this suit, that Defendants be discharged without delay, with costs of court, and for




                                                                                ric
such other and further relief, both general and special, at law and in equity, to which Defendants may show




                                                                             ist
                                                                          sD
itself justly entitled, and for which Defendants will in duty bound, forever pray.




                                                                       es
                                                                 Respectfully submitted,



                                                                       rg
                                                                 SUSAN L. FLORENCE & ASSOCIATES
                                                                 Bu
                                                               n
                                                             ily
                                                           ar
                                                          M




                                                                 MICHAEL MAUS
                                                     of




                                                                 TBN: 24008803
                                                                 811 Louisiana St Ste 2400
                                                 e




                                                                 Houston, TX 77002-1401
                                           ffic




                                                                 HoustonLegal@allstate.com
                                       O




                                                                 (713) 336-2842
                                                                 (877) 684-4165 (fax)
                                   y
                                op




                                                                 ATTORNEY FOR DEFENDANT
                           C




                                                                 ALLSTATE VEHICLE AND PROPERTY
                                                                 INSURANCE COMPANY
                       ial
                   fic
            of
          Un




 Nunez, et al. vs. Allstate, et al.                                                               Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0545261273.1
     Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 28 of 30



                                              ERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 30TH day




                                                                                       k
                                                                                    ler
of December, 2019, to:




                                                                                 tC
Chad T. Wilson




                                                                             ric
Tara L. Peveto
CHAD T. WILSON LAW FIRM PLLC




                                                                          ist
455 E Medical Center Blvd, Ste 555




                                                                       sD
Webster, Texas 77598
eservice@cwiIsonlaw.com




                                                                    es
ATTORNEYS FOR PLAINTIFFS                                        VIA E-SERVE


                                                                  rg
                                                                Bu
                                                               n
                                                           ily
                                                           ar



                                                                MICHAEL MAUS
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Nunez, et al. vs. Allstate, et al.                                                                Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0545261273.1
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 29 of 30              1/2/2020 1:14 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 39612902
                                                                  By: SHANNON NORTH-GONZALEZ
                                                                              Filed: 1/2/2020 1:14 PM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00160 Document 1-3 Filed on 01/15/20 in TXSD Page 30 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
